NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            AUG 28 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
LUIS MANUEL MURILLO-LINARES,                     No.   14-73583

              Petitioner,                        Agency No. A089-926-172

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Luis Murillo-Linares, a native and citizen of Mexico, petitions for review of

the Board of Immigrations Appeals’ (BIA) order denying his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252, and we deny the petition. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006).

      Substantial evidence supports the agency’s conclusion that Murillo-Linares

failed to establish he would be persecuted on account of a protected ground. See

Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (a personal dispute,

standing alone, does not constitute persecution based on a protected ground);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Murillo-Linares’s asylum

and withholding of removal claims fail.

      Substantial evidence supports the BIA’s determination that Murillo-Linares

did not establish that he is more likely than not to be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2